419 F.2d 556
UNITED STATES of America, Appellee,v.Albert Cornelius HARRIS, Appellant.
No. 19648.
United States Court of Appeals Eighth Circuit.
Dec. 30, 1969.

Dewey S. Godfrey, St. Louis, Mo., for appellants; Karl F. Lang, St. Louis, Mo., on the brief.
Irvin L. Ruzicka, Asst. U.S. Atty., St. Louis, Mo., for appellee; Daniel Bartlett, Jr., U.S. Atty., and Robert B. Schneider, Asst. U.S. Atty., St. Louis, Mo., on the brief.
Before GIBSON, LAY and BRIGHT, Circuit Judges.
PER CURIAM.


1
This case was consolidated for both trial and appeal with 419 F.2d 553.  It was, however, separately argued before a different panel of judges.  The same legal contentions are raised by defendant Harris as were argued by the other two defendants.  The facts and law set forth in 419 F.2d 553, decided this date, are determinative of Harris' appeal.  For the reasons set forth therein, we uphold Harris' conviction.


2
Judgment affirmed.